UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-1506


GEORGIA ARNETTE GREEN,

                Plaintiff – Appellant,

          and

EAGLES LEARNING CENTER,

                Plaintiff,

          v.

LENOIR COUNTY SHERIFF'S DEPARTMENT; SHERIFF W. E. (BILLY)
SMITH; SGT. K. W. COOK; FIRST SGT. A. H. BATCHELOR,
Individually and in Official Capacity; NORTH CAROLINA
HIGHWAY PATROL; DEPUTY ERIC DIXON, Individually and in
Official Capacity; TROOPER MICHAEL S. TURNER; STATE OF NORTH
CAROLINA OR THE COUNTY OF LENOIR,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. Malcolm J. Howard,
Senior District Judge. (4:08-cv-00072-H)


Submitted:   December 15, 2011             Decided:   December 19, 2011


Before GREGORY, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Georgia A. Green, Appellant Pro Se.     Scott Christopher Hart,
SUMRELL, SUGG, CARMICHAEL, HICKS & HART, PA, New Bern, North
Carolina; Hal F. Askins, NORTH CAROLINA DEPARTMENT OF JUSTICE,
Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           Georgia     Arnette   Green   appeals   the   district     court’s

orders denying relief on her 42 U.S.C. § 1983 (2006) complaint,

and denying her motion for reconsideration.              We have reviewed

the record and find no reversible error.           Accordingly, we affirm

for the reasons stated by the district court.                Green v. Lenoir

Cnty. Sheriff’s Dep’t, No. 4:08-cv-00072-H (E.D.N.C. Sept. 30,

2010 & Apr. 7, 2011).        We deny Green’s motion for appointment of

counsel, and we dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the   court   and   argument    would   not   aid   the   decisional

process.



                                                                     AFFIRMED




                                     3